Citation Nr: 0432885	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


REMAND

The veteran had active military service from July 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied 
reopening of the claim for service connection for a 
respiratory disorder. 

The June 2001 rating decision also denied service connection 
for a heart disorder.  The veteran's notice of disagreement 
(NOD) included this issue, and the statement of the case 
(SOC) addressed this claim.  However, when the veteran 
submitted his substantive appeal, he checked the box 
indicating that he only wanted to appeal the listed issue, 
and he listed respiratory condition.  There is no indication 
in the file of any intention by the veteran to appeal the 
denial of his heart claim.  Therefore, although the RO 
considered this issue on appeal, as evidenced by the 
supplemental statement of the case in June 2004 and the 
certification of appeal to the Board, it is clear the Board 
has no jurisdiction over this issue due to the veteran's 
failure to perfect an appeal.

In November 2004, the veteran requested a video conference 
hearing before a Veterans Law Judge.  Since he has not been 
provided a hearing in accordance with his request, this case 
must be remanded for due process reasons.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a video conference 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled hearing 
at the latest address of record.  This 
hearing is to be scheduled in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




